
	

115 HR 4302 RH: Congressional Accountability for Emergency Lending Programs Act of 2017
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 868
		115th CONGRESS2d Session
		H. R. 4302
		[Report No. 115–1010, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2017
			Mr. Tipton introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			November 6, 2018
			Reported from the Committee on Financial Services
		
		
			November 6, 2018Referral to the Committee on Rules extended for a period ending not later than December 7, 2018
		
		November 28, 2018Referral to the Committee on Rules extended for a period ending not later than December 28, 2018December 28, 2018Additional sponsor: Mr. BarrDecember 28, 2018Committee on Rules discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend the Federal Reserve Act to create congressional accountability for emergency lending
			 programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Congressional Accountability for Emergency Lending Programs Act of 2017. 2.Congressional accountability for emergency lending programsSection 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) is amended—
 (1)in subparagraph (A)— (A)by inserting that pose a threat to the financial stability of the United States after unusual and exigent circumstances; and
 (B)by striking the affirmative vote of not less than five members and inserting the prior approval of the Secretary of the Treasury and not less than 2/3 of the members of the Federal Open Market Committee; (2)in subparagraph (B)—
 (A)in clause (i), by inserting at the end the following:  Federal reserve banks may not accept equity securities issued by the recipient of any loan or other financial assistance under this paragraph as collateral. Not later than 6 months after the date of the enactment of this sentence, the Board shall, by rule, establish—(I)a method for determining the sufficiency of the collateral required under this paragraph; (II)acceptable classes of collateral;
 (III)the amount of any discount on the value of the collateral that the Federal reserve banks will apply for purposes of calculating the sufficiency of collateral under this paragraph; and
 (IV)a method for obtaining independent appraisals of the value of collateral the Federal reserve banks receive.;
 (B)in clause (ii)— (i)by striking the second sentence; and
 (ii)by inserting after the first sentence the following: A borrower shall not be eligible to borrow from any emergency lending program or facility unless the Board and all Federal banking regulators with jurisdiction over the borrower certify that, at the time the borrower initially borrows under the program or facility, the borrower is not insolvent.; and
 (C)by striking clause (iv); (3)by inserting financial institution before participant each place such term appears;
 (4)in subparagraph (D)(i), by inserting financial institution before participants; and (5)by adding at the end the following new subparagraphs:
				
					(G)Joint resolution of approval
 (i)In generalA program or facility created under subparagraph (A) shall terminate on the date that is 30 calendar days after the date on which Congress receives a report described in subparagraph (C) unless there is enacted into law a joint resolution approving the program or facility not later than 30 calendar days after the date on which the report is received. Any loan offered through the program or facility that is outstanding as of the date on which the program or facility is terminated shall be repaid in full not later than 30 calendar days after the date on which the program or facility is terminated.
 (ii)Contents of joint resolutionFor the purpose of this subparagraph, the term joint resolution means only a joint resolution— (I)that is introduced not later than 3 calendar days after the date on which the report described in subparagraph (C) is received by Congress;
 (II)that does not have a preamble; (III)the title of which is as follows: Joint resolution relating to the approval of a program or facility created by the Board of Governors of the Federal Reserve System; and
 (IV)the matter after the resolving clause of which is as follows: That Congress approves the program or facility created by the Board of Governors of the Federal Reserve System on __________. (The blank space being appropriately filled in).
							(iii)Fast track consideration in House of Representatives
 (I)ReconveningUpon receipt of a report under subparagraph (C), the Speaker, if the House would otherwise be adjourned, shall notify the Members of the House that, pursuant to this subparagraph, the House shall convene not later than the second calendar day after receipt of such report.
 (II)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report it to the House not later than 5 calendar days after the date of receipt of the report described in subparagraph (C). If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar.
 (III)Proceeding to considerationAfter each committee authorized to consider a joint resolution reports it to the House or has been discharged from its consideration, it shall be in order, not later than the sixth day after Congress receives the report described in subparagraph (C), to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (IV)ConsiderationThe joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order.
							(iv)Fast track consideration in Senate
 (I)ReconveningUpon receipt of a report under subparagraph (C), if the Senate has adjourned or recessed for more than 2 days, the majority leader of the Senate, after consultation with the minority leader of the Senate, shall notify the Members of the Senate that, pursuant to this subparagraph, the Senate shall convene not later than the second calendar day after receipt of such report.
 (II)Placement on calendarUpon introduction in the Senate, the joint resolution shall be placed immediately on the calendar. (III)Floor consideration (aa)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time during the period beginning on the fourth day after the date on which Congress receives a report described in subparagraph (C) and ending on the sixth day after the date on which Congress receives the report (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of.
 (bb)DebateDebate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.
 (cc)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on a joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (dd)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
								(v)Coordination with action by other House
 (I)In generalIf, before the passage by one House of a joint resolution of that House, that House receives from the other House a joint resolution, then the following procedures shall apply:
 (aa)The joint resolution of the other House shall not be referred to a committee. (bb)With respect to a joint resolution of the House receiving the resolution—
 (AA)the procedure in that House shall be the same as if no joint resolution had been received from the other House, but
 (BB)the vote on passage shall be on the joint resolution of the other House. (II)Treatment of joint resolution of other HouseIf one House fails to introduce or consider a joint resolution under this section, the joint resolution of the other House shall be entitled to expedited floor procedures under this section.
 (III)Consideration after passageIf, following passage of the joint resolution in the Senate, the Senate then receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (IV)VetoesIf the President vetoes the joint resolution, the period beginning on the date the President vetoes the joint resolution and ending on the date the Congress receives the veto message with respect to the joint resolution shall be disregarded in computing the 30-calendar day period described in clause (i) and debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.
 (V)Rules of House of Representatives and SenateThis subparagraph is enacted by Congress— (aa)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (bb)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
								(H)Penalty rate
 (i)In generalNot later than 6 months after the date of enactment of this subparagraph, the Board shall, with respect to a recipient of any loan or other financial assistance under this paragraph, establish by rule a minimum interest rate on the principal amount of any loan or other financial assistance.
 (ii)Minimum interest rate definedIn this subparagraph, the term minimum interest rate shall mean the sum of— (I)the average of the secondary discount rate of all Federal reserve banks over the most recent 90-day period; and
 (II)the average of the difference between a distressed corporate bond yield index (as defined by rule of the Board) and a bond yield index of debt issued by the United States (as defined by rule of the Board) over the most recent 90-day period.
 (I)Financial institution participant definedFor purposes of this paragraph, the term financial institution participant— (i)means a company that is predominantly engaged in financial activities (as defined in section 102(a) of the Financial Stability Act of 2010 (12 U.S.C. 5311(a))); and
 (ii)does not include an agency described in subparagraph (W) of section 5312(a)(2) of title 31, United States Code, or an entity controlled or sponsored by such an agency..
			
	
		December 28, 2018
		Committee on Rules discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
